Citation Nr: 0026154	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE


Entitlement to an increased evaluation for schizophrenia, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1985 and from April 9, 1986, to May 28, 1986.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision by the Jackson RO 
that granted an increase rating of 30 percent for service-
connected paranoid schizophrenia.  Later RO rating decisions 
continued the 30 percent rating.  A hearing before an RO 
hearing officer was held in May 1995.  The veteran timely 
perfected an appeal for a higher evaluation to the Board.

In April 1996, the veteran moved from Mississippi to Virginia 
and his claims file was transferred to the RO in Roanoke, 
Virginia.  However, the veteran subsequently returned to 
Mississippi, and his claims file was transferred back to the 
Jackson RO in October 1998. 

In September 1998, the Board remanded the matter to the RO 
for further development.  Following completion of the 
requested development, the RO continued the denial of the 
claim, and returned the claims file to the Board.

In response to an indication in the record that the veteran 
may desire a Board hearing, on June 23, 2000, the Board's 
Administrative Service sent a letter to the veteran to 
clarify whether the veteran desired a hearing.  In a response 
dated June 26, 2000, the veteran indicated that he did not 
want a hearing.  



REMAND

The veteran's claim for a higher evaluation for schizophrenia 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
Hence, VA has a duty to assist the veteran in the development 
of facts pertinent to his claim, to include obtaining 
adequate VA examination.  See 38 U.S.C.A. § 5107(a); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Such an examination 
should also take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one. Green v. Derwinski, 1 Vet. App. 
121 (1991)

The record shows that the veteran's most recent VA 
compensation and pension examination was conducted in January 
1999.  At that time, the veteran complained of auditory 
hallucinations, depression, and anxiety.  The veteran 
reported that he got along with other people.  The veteran 
also indicated that he felt paranoid.  The mental status 
examination was relatively unremarkable.  The examiner's 
impression was schizophrenia by history.  The examiner noted 
that a more robust diagnosis of schizophrenia could not be 
rendered because of a paucity of typical historical findings 
such as Schneiderian symptoms and a total lack of mental 
status stigmata of schizophrenia.  A Global Assessment of 
Functioning (GAF) score of 70 was assigned.  

A few months later, June 1999, the veteran was admitted to a 
VA medical facility under a court commitment.  The veteran 
had written a threatening letter to one of his social 
workers.  The examination on admission revealed that the 
veteran was noticeably paranoid and that the veteran appeared 
to be afraid of the staff.  With medication, the paranoia 
largely resolved.  The diagnosis was Axis I-chronic paranoid 
schizophrenia, possible some degree of depression.  A GAF 
score of 55 was assigned.  It was noted that the veteran's 
highest score in the past year was 65.  

Given the June 1999 hospitalization, and the fairly 
significant change in GAF scores assigned in January and June 
1999, it appears that the symptoms associated with the 
veteran's service-connected schizophrenia may have increased 
severity since his last VA examination.  The Board also notes 
that the veteran was discharged from the hospital in June 
1999 with instruction to follow-up in two weeks.  The record, 
however, does not include any subsequent medical evidence.

Under these circumstances, the Board finds that further VA 
examination is warranted to determine the current level of 
severity of the veteran's service-connected psychiatric 
disability.  Prior to arranging such examination, however, 
the RO should obtain and associate with the record all 
outstanding medical records, particularly those from VA 
facilities.  In this regard, the Board emphasizes that 
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should obtain and associate 
with the record all outstanding medical 
records from VA medical facilities since 
June 1999, pertaining to treatment for 
schizophrenia, as well as pertinent 
medical records from any other source or 
facility identified by the veteran.  If 
any requested records are not available, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file. 

2. After all available records referred 
to above are associated with the claims 
file, the veteran should be scheduled to 
undergo a VA psychiatric examination to 
determine the current severity of his 
service-connected schizophrenia.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to, and be reviewed by, the 
physician designated to examine the 
veteran.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency) of the 
following: memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions or 
hallucinations.  The examiner should also 
provide a multi-axial diagnosis, 
including assignment of a GAF score.  In 
providing an assessment of the impact of 
schizophrenia on the veteran's ability to 
work, the examiner also must specifically 
comment upon the degree to which the 
psychiatric symptoms attributable to the 
veteran's schizophrenia affect his 
ability to establish and maintain 
effective and favorable relationships 
with people (social impairment), and the 
degree to which those psychiatric 
symptoms result in reduction in 
initiative, flexibility, efficiency and 
reliability levels (industrial 
impairment).

All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached (to 
include, as appropriate, citations to 
specific evidence of record), should be 
set forth in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after completion of any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim currently on appeal in light of all 
pertinent evidence and legal authority.  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND. 

6.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
oral argument in response thereto before 
the matters on appeal are returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JACQUELINE E. MONROE
	Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






- 7 -


